                IN THE UNITED STATES DISTRICT COURT
               FOR THE WESTERN DISTRICT OF VIRGINIA
                         ABINGDON DIVISION

DEBORAH COFFEY ICENHOUR,                        )
                                                )
                 Plaintiff,                     )     Case No. 1:19CV00033
                                                )
v.                                              )     OPINION AND ORDER
                                                )
THE TOWN OF ABINGDON, ET AL.                    )     By: James P. Jones
                                                )     United States District Judge
                 Defendants.                    )

     Thomas E. Strelka, L. Leigh R. Strelka, N. Winston West, IV, and Brittany M.
Haddox, STRELKA LAW OFFICE, PC, Roanoke, Virginia, for Plaintiff; Ramesh
Murthy and Cameron S. Bell, PENN, STUART & ESKRIDGE, Abingdon, Virginia, for
Defendants.

      In this civil case, the plaintiff, a former Town Attorney, asserts claims

against her former employer, the Town of Abingdon (“Town”), under the

Americans with Disabilities Act (“ADA”), Title VII of the Civil Rights Act of

1964 (“Title VII”), and 42 U.S.C. § 1983, along with two state-law defamation

claims against a Town Council member, Cindy Patterson, and the Town. The

Town and Patterson have moved to dismiss the Complaint for failure to state a

claim upon which relief can be granted. Because I find that the plaintiff has failed

to aver facts sufficient to make out any plausible claims, I will grant the Motion to

Dismiss.
                                         I.

        The Complaint alleges the following facts, which I must accept as true for

purposes of deciding the Motion to Dismiss.

        Plaintiff Deborah Coffey Icenhour was hired by the Town as Assistant Town

Attorney on October 8, 2007, and was appointed as Town Attorney on January 5,

2009.    As Town Attorney, Icenhour also served as the Town’s Freedom of

Information Act (“FOIA”) Officer. Her duties included managing requests under

the Virginia Freedom of Information Act and preparing responses to the requests.

During her employment, Icenhour was never disciplined, did not receive any poor

performance reviews, and was never placed on a performance improvement plan.

        In July 2016, Cindy Patterson and Wayne Craig began serving elected terms

on the Town Council. They were publicly aligned with a group called Friends of

Abingdon, which opposed a major commercial development in the Town.

According to Icenhour, after Patterson and Craig joined the Town Council, the

Town’s inner workings grew increasingly politicized and the working environment

became hostile and volatile.      Icenhour alleges that Town Council members

attempted to pit staff members against other staff members and against other

Council members.

        In Count I of her Complaint, Icenhour asserts a state-law defamation claim

against Patterson and the Town. She alleges that during a September 5, 2017,


                                        -2-
meeting of the Town Council, Patterson stated, “There have been more FOIA

requests in recent years because the citizens don’t trust the Town; they don’t trust

the FOIA Officer . . . . That’s obvious.” Compl. ¶ 23, ECF No. 1. According to

the Complaint, Patterson had actual knowledge that this statement was false or

made the statement with reckless disregard for whether it was false. The following

day, the statement was published in a local newspaper and widely disseminated

throughout the community. Icenhour alleges that she “has suffered humiliation,

embarrassment, mortification, shame, vilification, ridicule, exposure to public

infamy, disgrace, scandal, injury to her professional and personal reputations,

financial loss, and has been hampered in the conduct of her business and affairs”

due to the statement. Id. ¶ 29.

      Count II of the Complaint asserts a claim of defamation per se. Icenhour

contends Patterson’s statement is actionable per se because it suggested that

Icenhour was unfit to perform the duties of the role of FOIA Officer. In addition to

Patterson’s statement, Icenhour alleges that in the early fall of 2016, Craig stated

during a public work meeting of the Town Council that Icenhour was “in bed with

Food City.”1 Id. ¶ 35. Icenhour claims that this statement suggested sexual

promiscuity and an unfitness to perform the duties of her job. She again alleges

that these remarks caused her to suffer “humiliation, embarrassment, mortification,

      1
        Food City is the brand name for a grocery store chain affiliated with the
development that Friends of Abingdon opposed.
                                        -3-
shame, vilification, ridicule, exposure to public infamy, disgrace, scandal, injury to

her professional and personal reputations, financial loss,” and she “has been

hampered in the conduct of her business and affairs.” Id. ¶ 37.

      In Count III, Icenhour claims that the Town deprived her of a liberty interest

in violation of 42 U.S.C. § 1983. This claim, too, is based on the statements of

Patterson and Craig. Icenhour alleges that their statements applied a stigma to her

professional reputation.

      Icenhour further alleges that following these statements, increasingly hostile

behavior led to her constructive discharge on July 14, 2018. Icenhour gives the

following examples of hostile behavior by Town Council members that occurred

continuously from the time of the statements to Icenhour’s constructive discharge:

      a. Raised angered voices;

      b. Overt threats of job security;
      c. Frequent attempts to undermine Ms. Icenhour at the workplace by
         pitting staff members against one another;

      d. Falsely accusing Ms. Icenhour of stealing Town property;
      e. Falsely accusing Ms. Icenhour of trespassing on Town property.

Id. ¶ 43. Icenhour alleges that she

      attempted to resolve her issues with the Town, but, upon information
      and belief, Ms. Patterson and other town officials continuously made
      statements critical of [her] work performance, and false statements
      regarding [her] character and her credibility to members of the public
      on multiple occasions leading up to [her] separation from
      employment.

                                          -4-
Id. ¶ 44. These statements also allegedly placed a stigma on Icenhour’s reputation

and contributed to the hostile working environment that led to her constructive

discharge.

        Counts IV through VI assert claims under the Americans with Disabilities

Act. Icenhour suffers from anxiety, depression, and metalosis, “a toxic blood

condition in which exorbitant levels of metals (cobalt and chromium usually

originating from an orthopaedic prosthesis) enter the bloodstream and deprive

muscle and bone tissue of oxygen, thereby causing the same to deteriorate.” Id.

¶ 50. These disabilities affect her daily life activities of ambulating, working,

standing, sitting, speaking, and concentrating. She contends that her conditions

were “exacerbated due to the often unprofessional and occasionally outrageous

actions of several of her supervisors, the Abingdon Town Council Members.” Id.

¶ 51.

        In Count IV, Icenhour claims that the Town discriminated against her

because of her disabilities. On January 10, 2018, counsel representing Icenhour

sent a letter to counsel representing the Town that requested twelve

accommodations for Icenhour’s disabilities. The Complaint does not set forth the

substance of those requests. According to the Complaint, the Town refused to

engage in an interactive process with Icenhour in order to find reasonable

accommodations.       Icenhour received a letter from the Town’s counsel


                                       -5-
approximately three months later stating that the Town would engage in an

interactive process. However, when Icenhour attempted to communicate further

with the Town regarding her requested accommodations, she received no reply.

      Icenhour was often required to work additional hours to fulfill her duties as

FOIA officer, a role she occupied for approximately ten years in addition to

serving as the Town Attorney. She alleges that due to disability discrimination,

retaliation, and sex discrimination, the Town appointed a male employee, Floyd

Bailey, as an additional FOIA officer. Icenhour alleges Bailey essentially replaced

her in that role. Bailey was given a pay raise for serving as a FOIA officer, but

Icenhour had never received any additional pay for that role.       Bailey had no

knowledge of FOIA matters prior to his appointment as a FOIA officer, and

Icenhour was required to train him.

      Icenhour filed charges of discrimination with the federal Equal Employment

Opportunity Commission (“EEOC”) on September 12, 2017; December 22, 2017;

and July 31, 2018. She filed this suit within 90 days of receiving a Dismissal and

Notice of Rights letter regarding the final charge. The Complaint does not set forth

the contents of any of the three charges.

      The Complaint states, with no supporting details, that Icenhour could

perform the essential functions of her job with an accommodation and that she

“revealed her disability to her supervisors at the Town of Abingdon, and requested


                                            -6-
a myriad of possible and reasonable accommodations.” Id. ¶ 69. She asserts that

the Town discriminated against her

      by refusing to appropriately engage in a dialogue with her for months
      in regard to disability accommodations, intimidating and discouraging
      [her] from pursuing her accommodation requests, and essentially
      denying [her] accommodation requests by ignoring them for an
      extended period of time, ultimately resulting in [her] unlawful
      constructive discharge from employment.

Id. ¶ 70. She alleges that she would not have been constructively discharged if not

for her disabilities, accommodation requests, and filing of charges with the EEOC.

      Count V is similar to Count IV but asserts a claim of retaliation under the

ADA. It alleges that Icenhour engaged in protected activities when she filed

charges of discrimination with the EEOC and requested accommodations and that

the Town retaliated against her by failing to engage in an interactive process,

discouraging her from pursuing her accommodation requests, and denying her

request for accommodations.

      Count VI is a failure to accommodate claim based on the Town’s failure to

engage in an interactive process to identify reasonable accommodations. Here,

Icenhour alleges that the failure to accommodate “created an atmosphere hostile to

[her] and paved the way to a constructive discharge.” Id. ¶ 98.

      In Count VII, Icenhour asserts against the Town a claim of sex

discrimination under Title VII. She alleges that she was treated differently from

similarly situated male employees, particularly with respect to pay. She also

                                        -7-
alleges, with no further explanation, that the Town’s “policies, practices, and/or

procedures have had a disparate impact on [her] with respect to the terms and

conditions of her employment.” Id. ¶ 104. She asserts that in late February 2017,

Craig asked her, “how is your estrogen level?” Id. ¶ 105. Several months earlier,

he had stated during a public work meeting that she was “in bed with Food City.”

Id. Count VIII asserted a claim of sex-based wage discrimination under the Equal

Pay Act, but Icenhour verbally withdrew that claim at oral argument.

      The Town and Patterson have moved to dismiss the Complaint pursuant to

Federal Rule of Civil Procedure 12(b)(6). The Motion to Dismiss has been fully

briefed and orally argued and is ripe for decision.

                                          II.

      Federal pleading standards require that a complaint contain a “short and

plain statement of the claim showing that the pleader is entitled to relief.” Fed. R.

Civ. P. 8(a)(2). A Rule 12(b)(6) motion to dismiss tests the legal sufficiency of a

complaint to determine whether the plaintiff has properly stated a claim. Edwards

v. City of Goldsboro, 178 F.3d 231, 243 (4th Cir. 1999). In order to survive a

motion to dismiss, the plaintiff must “state[] a plausible claim for relief” that

“permit[s] the court to infer more than the mere possibility of misconduct” based

upon its “judicial experience and common sense.” Ashcroft v. Iqbal, 556 U.S. 662,

679 (2009). In evaluating a pleading, the court accepts as true all well-pled facts.


                                         -8-
Id. A complaint does not need detailed factual allegations to survive a motion to

dismiss; however, it must have more than labels and conclusions or a recitation of

the elements of the cause of action. Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555

(2007).   “While legal conclusions can provide the framework of a complaint, they

must be supported by factual allegations.” Iqbal, 556 U.S. at 679.

                            A.     Defamation Claims.

      The Town and Patterson argue that they are entitled to either absolute or

qualified immunity as to Icenhour’s defamation claims. Icenhour responds that

immunity does not apply to intentional torts like defamation and that Patterson’s

statement was not made in conjunction with creating legislation, taking it outside

the realm of immunity. The Town further argues that Patterson’s statement merely

conveyed her opinion and is not provably false. Icenhour disagrees.

      Under Virginia law, “[i]n order to assert a claim of defamation, the plaintiff

must first show that a defendant has published a false factual statement that

concerns and harms the plaintiff or the plaintiff’s reputation.” Lewis v. Kei, 708

S.E.2d 884, 891 (Va. 2011). “The plaintiff also must show that the defendant

knew that the statement was false, or, believing that the statement was true, lacked

a reasonable basis for such belief, or acted negligently in failing to determine the

facts on which the publication was based.” Id. “When a plaintiff asserts that the




                                        -9-
defendant acted negligently, the plaintiff must further prove that the defamatory

statement made apparent a substantial danger to the plaintiff’s reputation.” Id.

             At common law, defamatory words that prejudice a person in
      his or her profession or trade are actionable as defamation per se. A
      defamatory statement may be made by inference, implication or
      insinuation. However . . . speech which does not contain a provably
      false factual connotation, or statements which cannot reasonably be
      interpreted as stating actual facts about a person cannot form the basis
      of a common law defamation action.

Fuste v. Riverside Healthcare Ass’n, Inc., 575 S.E.2d 858, 861 (Va. 2003) (internal

quotation marks, citations, and alterations omitted).       In deciding whether a

statement is defamatory, I must “consider not only the words themselves but also

the inferences fairly attributable to them.” Hatfill v. N.Y. Times Co., 416 F.3d 320,

331 (4th Cir. 2005) (internal quotation marks and citation omitted).

      Statements of opinion cannot form the basis of a defamation claim. Lewis,

708 S.E.2d at 891. The court determines as a matter of law whether a statement is

one of fact or opinion. Id. “[T]he court must evaluate all of the statements

attributed to the defendant and determine whether, taken as a whole, a jury could

find that defendant knew or should have known that the factual elements of the

statements were false and defamatory.” Id. The question is not whether the

statement is true or false, “but whether it is capable of being proved true or false.”

Tharpe v. Saunders, 737 S.E.2d 890, 893 (Va. 2013). “When a speaker plainly

expresses a subjective view, an interpretation, a theory, conjecture or surmise,


                                        - 10 -
rather than a claim to be in possession of objectively verifiable false facts, the

statement is not actionable.” Biospherics, Inc. v. Forbes, Inc., 151 F.3d 180, 186

(4th Cir. 1998) (internal quotation marks, citation, and alterations omitted).

       Virginia law provides absolute immunity for certain statements – even those

that are false and maliciously made – when they are made in select settings. Isle of

Wight Cty. v. Nogiec, 704 S.E.2d 83, 88 (Va. 2011). One of those settings is a

proceeding of a legislative body. Id. The Supreme Court of Virginia has held that

this privilege is limited to proceedings in which “the legislative body is acting in

its legislative capacity — i.e., when it is creating legislation — rather than in its

supervisory or administrative capacity.” Id. at 89.

              Assuming, without deciding, that absolute privilege is afforded
       to subordinate legislative bodies, the creation of legislation is the
       nexus that supports the application of the privilege. Absolute
       privilege therefore does not attach to communications made by
       participants in proceedings conducted by a board of supervisors that
       do not concern the creation of legislation.
Id. at 90.

       Qualified immunity is far broader in its application.          It “attaches to

communications between persons on a subject in which the persons have an

interest or duty.” Cashion v. Smith, 749 S.E.2d 526, 532 (Va. 2013) (internal

quotation marks, citation, and alterations omitted).       “However, the privilege

attaching to such occasions is a qualified privilege which may be defeated if the

plaintiff proves that the defamatory statement was made maliciously.” Larimore v.

                                        - 11 -
Blaylock, 528 S.E.2d 119, 121 (Va. 2000).         “Once a qualified privilege has

attached to a communication, the plaintiff has the burden to prove that the privilege

has been lost or abused,” which can be done by showing that the statement was

made with malice. Cashion, 749 S.E.2d at 532. “[T]he issue of whether there was

malice is a question of fact for the jury, and a showing of pre-existing personal

spite or ill will is only one of several ways in which a privilege can be lost.” Id.

Malice can also be proved by showing that “the statements were made with

knowledge that they were false or with reckless disregard for their truth.” Id. at

533.

       In addition to common-law qualified privilege, a Virginia statute provides,

       A person shall be immune from civil liability for . . . a claim of
       defamation based solely on statements . . . made at a public hearing
       before the governing body of any locality or other political
       subdivision, or the boards, commissions, agencies and authorities
       thereof, and other governing bodies of any local government entity
       concerning matters properly before such body. The immunity
       provided by this section shall not apply to any statements made with
       actual or constructive knowledge that they are false or with reckless
       disregard for whether they are false.

Va. Code Ann. § 8.01-223.2(A). Courts have not considered whether this privilege

is coextensive with Virginia common-law qualified immunity, and the parties have

not briefed this issue.

       The Supreme Court of Virginia has stated that immunity does not apply to

intentional torts. Fox v. Deese, 362, S.E.2d 699, 705 (Va. 1987). The Fox court


                                        - 12 -
clarified in a footnote that “[a]lthough this principle applies to most intentional

torts, it is not necessarily applicable to all.” Id. at 706 n.4. Icenhour has not

pointed the court to any cases in which this principle has been applied to a

defamation claim, and I decline to apply it here.

      As noted in Isle of Wight Cty. v. Nogiec, supra, the Supreme Court of

Virginia has not yet conclusively decided whether absolute privilege applies to

statements made during meetings of subordinate legislative bodies such as the

Town Council. I am therefore hesitant to dismiss Icenhour’s defamation claims on

the ground of absolute immunity. However, if the absolute privilege does apply to

statements made at Town Council meetings, it would likely apply to Patterson’s

statement.

      The newspaper article attached to the Complaint provides additional details

about Patterson’s proposal and statement. “At Tuesday’s Town Council meeting,

Councilwoman Cindy Patterson proposed that a citizen board be created to review

how the Town handles its FOIA requests by making government information

available to citizens. She recommended the council consider the proposal during

the mid-monthly work session on Nov. 15.” Compl. Ex. B, ECF No. 1-3. The

newspaper article goes on to state, “Patterson said there is a ‘gray area’ within the

Town’s FOIA policies, as the ‘FOIA officer can disclose or not disclose

information to their specifications,’ she said.” Id.


                                         - 13 -
      The proposed citizen board would presumably have to be created by

ordinance, resolution, or other local legislation. Thus, it appears that Patterson was

proposing the creation of legislation when she made the allegedly defamatory

statement, which would bring the statement within the scope of absolute legislative

privilege.

      Regardless of whether the statement is entitled to absolute privilege, it is

certainly entitled to qualified privilege unless Icenhour can show that the privilege

has been lost. As a Town Council member speaking to fellow Council members

and Town citizens, Patterson certainly had an interest and duty in discussing FOIA

requests and the Town’s responses to them. But Icenhour has alleged, albeit

weakly, that Patterson held some preexisting ill-will or spite toward her, and the

issue of whether common-law qualified immunity has been defeated by malice on

the part of the speaker is generally a question for the jury.

      In any event, Icenhour’s defamation claims fail because the allegedly

defamatory statement is not capable of being proved true or false. The newspaper

article states, “According to Icenhour, the town has received between 100 and 125

FOIA requests in the past year. Six years ago, the average was around 50 requests

per year, she added.” Id. It thus does not appear that Icenhour contests the portion

of Patterson’s statement asserting that there had been a marked increase in the

number of FOIA requests received by the Town. The only part of the statement


                                         - 14 -
that Icenhour claims is defamatory is Patterson’s theory about the reason for the

increase.

      The article quotes Patterson as saying, “‘There have been more FOIA

requests in recent years because the citizens don’t trust the Town; they don’t trust

the FOIA officer. That’s obvious.’ Patterson said. ‘The numbers [of requests]

show that.’” Id. It is clear from Patterson’s statement that she was simply giving

her opinion of the reason for the increase, based not on any quantifiable data

regarding the motivations of Town citizens, but solely on her own conjecture. This

statement is not capable of being proved true or false. The Town of Abingdon has

thousands of residents, and it would be practically impossible to interview all of

them and determine whether they did or did not trust Icenhour as the Town’s FOIA

officer. No reasonable person hearing Patterson’s statement would have thought

that she made the statement based on anything other than her own opinion and

perhaps a few anecdotal conversations with an unrepresentative sample of Town

citizens.

      Although she claims that Patterson’s statement is provably false, Icenhour

does not explain how she would prove that the statement is false. Instead, she

simply offers her own theory for the reason behind the increase in FOIA requests:

it “likely related to the Town residents’ concern over how taxpayer money was

being spent on particular economic development projects.” Pl.’s Br. Opp’n 10,


                                       - 15 -
ECF No. 9. This theory is no more provable than Patterson’s. Because Patterson’s

statement is not provably false, it is not actionable. I will therefore grant the

Motion to Dismiss as to Counts I and II.

                       B.    Deprivation of Liberty Interest.

      False allegations made by a public employer can give rise to due process

concerns when the employer has effectively deprived the employee of her

“freedom to take advantage of other employment opportunities.” Bd. of Regents of

State Colls. v. Roth, 408 U.S. 564, 573 (1972). “For this reason, a Fourteenth

Amendment liberty interest is implicated by public announcement of reasons for an

employee’s discharge.” Sciolino v. City of Newport News, 480 F.3d 642, 645–46

(4th Cir. 2007) (internal quotation marks and citation omitted). For a plaintiff to

successfully show that her liberty interests were violated, she must show that her

employer made statements that “(1) placed a stigma on his reputation; (2) were

made public by the employer; (3) were made in conjunction with his termination or

demotion; and (4) were false.”       Id. at 646.   For charges to be sufficiently

stigmatizing to implicate constitutionally protected liberty interests, they “must at

least imply the existence of serious character defects such as dishonesty or

immorality that might seriously damage the plaintiff’s standing and associations in

his community or foreclose his freedom to take advantage of other employment

opportunities.” Zepp v. Rehrmann, 79 F.3d 381, 388 (4th Cir. 1996) (internal


                                        - 16 -
quotation marks, citations, and alterations omitted). Allegations of incompetence

or unsatisfactory job performance are not sufficiently stigmatizing to establish a

deprivation of a liberty interest. Id.

      To the extent Count III is based on Patterson’s statement that Town citizens

did not trust the FOIA officer, the claim fails because the statement is neither

provably false nor sufficiently stigmatizing. The statement does not indicate why

citizens might not have trusted Icenhour, nor does it imply that she had done

anything immoral to warrant such distrust.          Moreover, Icenhour alleges that

Patterson made her statement on September 5, 2017, but her employment did not

terminate until July 14, 2018, more than ten months later. The Complaint contains

insufficient factual allegations to tie the September 5, 2017, statement to

Icenhour’s later alleged constructive discharge.

      To the extent Count III is based on Craig’s alleged fall 2016 statement that

Icenhour was “in bed with Food City,” this statement is even more remote in time

from Icenhour’s alleged constructive discharge, having occurred approximately a

year and ten months earlier. Again, the Complaint alleges insufficient facts to tie

this apparently stray comment by an individual Town Council member to

Icenhour’s much later termination of employment.            As to Craig’s statement,

Icenhour fails to satisfy the third element set forth in Sciolino.




                                         - 17 -
       Icenhour also alleges that unspecified persons falsely accused her of stealing

Town property and trespassing on Town property. She does not allege to whom

these statements were made. Therefore, as to these alleged statements, Icenhour

has not satisfied the second element of her due process claim, as she has not

averred that the statements were made public. Her vague allegation that “Ms.

Patterson and other town officials continuously made statements critical of [her]

work performance, and false statements regarding [her] character and her

credibility to members of the public on multiple occasions,” Compl. ¶ 44, is too

conclusory and devoid of facts to state a plausible claim of deprivation of a liberty

interest.

       Moreover, Icenhour has not alleged that she took advantage of the available

grievance procedure, requested a hearing either before or after her employment

terminated, or that she was denied a hearing. See Owen v. City of Indep., 445 U.S.

622, 661 (1980) (“Due process requires a hearing on the discharge of a government

employee if the employer creates and disseminates a false and defamatory

impression about the employee in connection with his termination.”) (internal

quotation marks, citation and alterations omitted); Bd. of Regents of State Colls.,

408 U.S. at 569 (explaining that when a constitutional liberty interest is implicated,

a hearing is required).    Because she has not pled facts showing the essential




                                        - 18 -
elements of a claim of deprivation of liberty interest, I will grant the Motion to

Dismiss as to Count III.

                           C.   Timeliness of ADA Claims.

      The Town argues that to the extent any of Icenhour’s ADA claims are based

on allegations that were contained in her first two EEOC charges, those claims are

untimely because she failed to file suit within 90 days of receiving Dismissal and

Notice of Rights letters from the EEOC regarding those charges.            Icenhour

responds that all three of her EEOC charges pertained to the same ongoing course

of conduct, and the continuing violation doctrine therefore renders her claims

timely because she filed suit within 90 days of receiving a Dismissal and Notice of

Rights letter regarding her third and final EEOC claim.

      An employee who files a charge with the EEOC alleging violation of rights

under the ADA must file suit in federal court within 90 days of the date the EEOC

notifies the employee that the charge has been dismissed. 42 U.S.C. § 2000e-

5(f)(1). Icenhour concedes that she did not file suit within 90 days of receiving

Dismissal and Notice of Rights letters related to her first two EEOC charges. A

number of courts have held that when a plaintiff has filed a series of EEOC charges

but has not filed suit within 90 days of dismissal of the earlier-filed charges, the

notice of dismissal of the final charge does not serve to revive time-barred claims

raised in the earlier charges. See, e.g., Wade v. Knoxville Utils. Bd., 259 F.3d 452,


                                        - 19 -
460 (6th Cir. 2001); Bowen-Hooks v. City of New York, 13 F. Supp. 3d 179, 203

(E.D.N.Y. 2014); Woods v. Lancaster Indep. Sch. Dist., 834 F. Supp. 2d 512, 516

(N.D. Tex. 2011); Felix v. City & Cty. of Denver, 729 F. Supp. 2d 1243, 1250-51

(D. Colo. 2010).

      “[T]he continuing violation theory does not eliminate the requirement that a

plaintiff file a judicial action within ninety days of receipt of notice of the right to

sue.” Brown v. Hartshorne Pub. Sch. Dist. No. 1, 926 F.2d 959, 962 (10th Cir.

1991). The continuing violation doctrine, which tolls the statute of limitations for

filing a claim with the EEOC, is meant to ensure “that meritorious discrimination

claims are not pretermitted because the claimant needed to experience a pattern of

repeated acts before she could be expected to realize that the individual acts were

discriminatory in nature.” Loubriel v. Fondo del Seguro del Estado, 694 F.3d 139,

144 (1st Cir. 2012).

             This purpose would not be served by extending the 90-day
      filing period . . . . By the time that she receives a right-to-sue notice, a
      claimant is necessarily aware of the defendant’s discriminatory
      conduct; she has by then already recognized the occurrence of
      discrimination and filed her administrative claim.

Id.; see also Gibbs v. Gen. Motors Corp., 104 F. App’x 580, 528 (7th Cir. 2004)

(unpublished) (“Gibbs cannot avail herself of the continuing-violation doctrine

because she obviously believed that the time-barred acts were discriminatory when

she filed EEOC charges in early 2001.”).


                                         - 20 -
      I agree with these decisions and am inclined to conclude that the claims

raised in Icenhour’s first two EEOC charges are now time-barred. The problem is

that the Complaint contains no information about the claims of those two EEOC

charges, nor does it set forth the contents of Icenhour’s third EEOC charge, on

which this suit is presumably based. I therefore cannot rule on whether any or all

of Icenhour’s ADA claims asserted in this case are time-barred. The plaintiff has

not provided the court with the information necessary to find that she timely filed

suit on the claims she has asserted here.

      “Ordinarily, a defense based on the statute of limitations must be raised by

the defendant through an affirmative defense, see Fed. R. Civ. P. 8(c), and the

burden of establishing the affirmative defense rests on the defendant.” Goodman

v. Praxair, Inc., 494 F.3d 458, 464 (4th Cir. 2007). Therefore, the question of

whether a claim is time-barred usually cannot be resolved on a motion to dismiss,

except “in the relatively rare circumstances where facts sufficient to rule on an

affirmative defense are alleged in the complaint.” Id. Those circumstances are not

present here, so I will deny the Motion to Dismiss on statute of limitations

grounds.

                          D.    Disability Discrimination.

      The ADA protects qualified individuals with disabilities from discrimination

on the basis of their disabilities.    42 U.S.C. § 12112(a); Rohan v. Networks


                                        - 21 -
Presentations LLC, 375 F.3d 266, 278-79 (4th Cir. 2004). A qualified individual is

“an individual who, with or without reasonable accommodation, can perform the

essential functions of the employment position that such individual holds or

desires.” 42 U.S.C. § 12111(8).

             In an ADA wrongful discharge case, a plaintiff establishes a
      prima facie case if he demonstrates that (1) he is within the ADA’s
      protected class; (2) he was discharged; (3) at the time of his discharge,
      he was performing the job at a level that met his employer’s legitimate
      expectations; and (4) his discharge occurred under circumstances that
      raise a reasonable inference of unlawful discrimination.

Haulbrook v. Michelin N. Am., 252 F.3d 696, 702 (4th Cir. 2001).

      In this case, Icenhour claims that she was constructively discharged. “The

constructive-discharge doctrine contemplates a situation in which an employer

discriminates against an employee to the point such that his working conditions

become so intolerable that a reasonable person in the employee’s position would

have felt compelled to resign.” Green v. Brennan, 136 S. Ct. 1769, 1776 (2016)

(internal quotation marks and citation omitted). In such a situation, the law will

treat the employee’s resignation as a discharge. Id.

      “In assessing intolerability, the frequency of the conditions at issue is

important.” Evans v. Int’l Paper Co., 936 F.3d 183, 193 (4th Cir. 2019). “[W]hen

the conduct is isolated or infrequent, it is less likely to establish the requisite

intolerability.” Id. “Further, difficult or unpleasant working conditions, without

more, are not so intolerable as to compel a reasonable person to resign.” Id. The
                                        - 22 -
question is not whether resigning was the plaintiff’s wisest or best choice under the

circumstances, but rather whether a reasonable person in the plaintiff’s position

“would have had no choice but to resign.” Perkins v. Int’l Paper Co., 936 F.3d

196, 212 (4th Cir. 2019) (internal quotation marks and citation omitted). This

standard is higher than the severity or pervasiveness required to prove a hostile

environment harassment claim. Id.

      Icenhour’s allegations supporting her constructive discharge theory are

largely devoid of details and conclusory. The few specific facts that she does

allege do not amount to the kind of intolerable working conditions necessary to

support a finding of constructive discharge. The Town’s failure to timely respond

to a letter from Icenhour’s counsel, even coupled with the political in-fighting and

unpleasant work environment she describes, would not have left a reasonable

employee in Icenhour’s position to conclude she had no choice but to resign.

Interpersonal workplace grievances, friction between an employee and her

supervisors, and pointed criticism of the employee’s performance, even when

communicated in “[r]aised angered voices,” see Compl. ¶ 43, do not create a

constructive discharge.

      To survive a motion to dismiss, Icenhour’s “[f]actual allegations must be

enough to raise a right to relief above the speculative level,” to one that is

“plausible on its face,” rather than merely “conceivable.” Bell Atl. Corp., 550 U.S.


                                        - 23 -
at 555, 570. The sparse, imprecise allegations set forth in the Complaint do not

satisfy that test. Icenhour has not plausibly alleged that she was constructively

discharged. As this is a required element of her disability discrimination claim

under the ADA, I will dismiss Count IV for failure to state a claim upon which

relief can be granted.

      Even if the allegations were sufficient to establish a constructive discharge,

Count IV would fail because Icenhour has not plausibly alleged that she could

perform the requirements of her job with or without reasonable accommodations.

She identifies her disabilities but does not indicate how they affected her ability to

perform her roles of Town Attorney or FOIA Officer. While she states in a

conclusory fashion that she requested reasonable accommodations, she does not

allege what those accommodations were or how they might have assisted her in

performing her job. She therefore has not plausibly alleged that she is a qualified

individual with a disability. For these reasons as well, I will grant the Motion to

Dismiss as to Count IV.

      Perhaps most importantly, the Complaint states no facts that raise a

reasonable inference of disability-based discrimination.       Icenhour cannot rely

solely on her own speculation that she was mistreated due to her disabilities. She

must allege some facts tending to show that the mistreatment she claims to have




                                        - 24 -
suffered was causally related to her disabilities. Because she has not done so, her

claim of disability discrimination must be dismissed.

                                   E.    Retaliation.

         To establish a claim of retaliation under the ADA, a plaintiff must show that

“(1) he engaged in protected conduct, (2) he suffered an adverse action, and (3) a

causal link exists between the protected conduct and the adverse action.” Reynolds

v. Am. Nat’l Red Cross, 701 F.3d 143, 154 (4th Cir. 2012). Icenhour’s retaliation

claim suffers from shortcomings similar to those that plague her discrimination

claim.

         Icenhour alleges that she engaged in protected activity when she requested

accommodations and filed charges with the EEOC. She alleges that she suffered

an adverse action in the form of constructive discharge. As I have already held, the

allegations in the Complaint are insufficient to establish the intolerability necessary

to establish a constructive discharge. Additionally, beyond conclusory statements,

Icenhour alleges no facts tending to show a causal link between her protected

activity and the termination of her employment.

         Icenhour also alleges that she suffered adverse actions when the Town

declined to grant her requests for accommodations and discouraged her from

pursuing her accommodation requests. Assuming without deciding that these acts

could serve as adverse actions, there are simply not enough facts alleged in the


                                         - 25 -
Complaint to make this claim plausible. Again, Icenhour has failed to allege what

accommodations she requested and has not attached to her Complaint the letters

exchanged between her counsel and the Town’s counsel. She has not asserted any

facts in support of her conclusory allegation that the Town discouraged her from

pursing accommodation requests.

      While a plaintiff is not required to prove her case in her complaint, she must

allege enough facts to make her right to relief more than speculative. Icenhour has

not met that standard.    Because she has failed to state a plausible claim of

retaliation under the ADA, I will grant the Motion to Dismiss as to Count V.

                         F.     Failure to Accommodate.

      The ADA requires an employer to “make reasonable accommodations for an

applicant or an employee’s disability.” EEOC v. Fed. Express Corp., 513 F.3d

360, 371 (4th Cir. 2008). The applicable regulation provides:

      To determine the appropriate reasonable accommodation it may be
      necessary for the covered entity to initiate an informal, interactive
      process with the individual with a disability in need of the
      accommodation. This process should identify the precise limitations
      resulting from the disability and potential reasonable accommodations
      that could overcome those limitations.

29 C.F.R. § 1630.2(o)(3). To state a claim for failure to accommodate, a plaintiff

must plausibly allege “(1) that he was an individual who had a disability within the

meaning of the statute; (2) that the employer had notice of his disability; (3) that

with reasonable accommodation he could perform the essential functions of the

                                       - 26 -
position; and (4) that the employer refused to make such accommodations.”

Wilson v. Dollar Gen. Corp., 717 F.3d 337, 345 (4th Cir. 2013) (internal quotation

marks, citations, and alterations omitted).

      Icenhour’s failure to accommodate claim must be dismissed because she has

not alleged facts showing that she could perform the essential functions of her job

with reasonable accommodations. As noted above, she does not allege what the

essential functions of her job were, nor does she state if or how her disabilities

impacted her in the workplace.        She has not identified any accommodation,

reasonable or otherwise, that could have allowed her to perform the essential

functions of her job.

      Icenhour suggests that the Town is liable for failure to accommodate simply

because it did not engage in an interactive process with her. The Fourth Circuit

has rejected that argument.      “[E]ven if an employer’s duty to engage in the

interactive process is triggered, the employer’s liability for failing to engage in that

process may collapse for a number of reasons,” including “if the employee cannot

identify a reasonable accommodation that would have been possible” or if the

employer and employee could not have found a reasonable accommodation that

would have allowed the employee to perform the essential job functions. Id. at

347. “[A]n employee cannot base a reasonable accommodation claim solely on the

allegation that the employer failed to engage in an interactive process.” Walter v.


                                         - 27 -
United Airlines, Inc., No. 99-2622, 2000 WL 1587489, at *4 (4th Cir. Oct. 25,

2000) (unpublished). Instead, the plaintiff is required to show that “the employer’s

failure to engage in the interactive process resulted in the failure to identify an

appropriate accommodation for the disabled employee.” Id.

      The vague and conclusory allegations in the Complaint are insufficient to

state a plausible failure-to-accommodate claim. I will grant the Motion to Dismiss

as to Count VI.

                            G.     Sex Discrimination.

      Icenhour lastly asserts a sex-based wage discrimination claim under Title

VII. This claim appears to be based on the allegation that Bailey received a pay

raise when he was appointed as an additional FOIA Officer, while she did not

receive any additional pay for her duties as FOIA Officer. The Complaint alleges

no other comparator and no further facts regarding either Icenhour’s or Bailey’s

salary, experience, qualifications, or other duties. Count VII does not purport to

assert a hostile environment harassment claim, but it nevertheless alleges that

Craig asked Icenhour about her estrogen level and stated that she was “in bed with

Food City.” Compl. ¶ 105, ECF No. 1.

      In the context of employment discrimination claims, “a plaintiff is not

required to plead facts that constitute a prima facie case” in order to survive a

motion to dismiss. Coleman v. Md. Ct. of Appeals, 626 F.3d 187, 190 (4th Cir.


                                       - 28 -
2010) (citing Swierkiewicz v. Sorema N.A., 534 U.S. 506, 510–15 (2002)).

Nevertheless, a complaint’s “[f]actual allegations must be enough to raise a right to

relief above the speculative level.” Coleman, 626 F.3d at 190 (quoting Twombly,

550 U.S. at 555).

      “Title VII prohibits both intentional discrimination (known as ‘disparate

treatment’) as well as, in some cases, practices that are not intended to discriminate

but in fact have a disproportionately adverse effect on minorities (known as

‘disparate impact’).” Ricci v. DeStefano, 557 U.S. 557, 577 (2009). While the

Complaint makes a conclusory passing reference to disparate impact, it contains no

factual allegations that would support a disparate impact discrimination claim.

      Title VII prohibits an employer from discriminating against an employee

because of sex, including with respect to compensation. 42 U.S.C. § 20003-

2(a)(1). Title VII requires establishing intentional discrimination through one of

two mechanisms. A plaintiff can either produce direct or circumstantial evidence

of discrimination or utilize the burden-shifting framework of McDonnell Douglas

Corp. v. Green, 411 U.S. 792 (1973), “to develop an inferential case of

discriminatory intent.” Spencer v. Va. State Univ., 919 F.3d 199, 207 (4th Cir.

2019) (internal quotation marks and citation omitted). Under McDonnell Douglas,

to establish a prima facie case of gender-based wage discrimination, a plaintiff

must show: (1) membership in a protected class; (2) satisfactory job performance;


                                        - 29 -
(3) an adverse employment action; and (4) circumstances that suggest an

unlawfully discriminatory motive. Spencer, 919 F.3d at 207. When a plaintiff

bases her claim of wage discrimination on comparators, she “must show that she is

paid less than men in similar jobs.” Id.

      Icenhour has not alleged any facts from which I could infer that she was

similarly situated to Bailey. She has not even alleged that he was paid more than

her. She does not tie Craig’s alleged statements to her rate of pay. Indeed, Craig

joined Town Council many years after Icenhour first became the Town’s FOIA

Officer, so there is no indication that he played any role in setting her

compensation. Two stray comments, remote in time, from a single Town Council

member, do not comprise circumstances suggesting unlawful sex-based pay

discrimination.    As with her ADA claims, Icenhour simply has not alleged

sufficient facts to show that she may be entitled to relief under Title VII.

      For these reasons, I will grant the Motion to Dismiss as to Count VII.

Because Icenhour verbally withdrew her Equal Pay Act claim at oral argument, I

will also grant the Motion to Dismiss as to Count VIII.2



      2
          Because I have dismissed Icenhour’s § 1983, ADA, Title VII, and Equal Pay
Act claims, which provide the basis for federal question jurisdiction, I could decline to
exercise supplemental jurisdiction over her two state law claims. 28 U.S.C. § 1367(c)(3).
I exercise supplemental jurisdiction over Counts I and II, however, because plaintiff’s
counsel indicated several times during oral argument that he intends to move to amend
the Complaint to add further factual allegations in support of the federal claims. In light
                                           - 30 -
                                             III.

       In summary, I find that the present Complaint fails to state any claim upon

which relief can be granted. Accordingly, the Motion to Dismiss, ECF No. 4, is

GRANTED. Any request to amend the Complaint must be sought by a written

motion including as an exhibit the proposed Amended Complaint, which motion

must be filed within 14 days hereof.

       It is so ORDERED.


                                                     ENTER: February 3, 2020

                                                     /s/ JAMES P. JONES
                                                     United States District Judge




of that stated intention, I find that retaining jurisdiction over this case will best conserve
judicial and party resources.
                                            - 31 -
